Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 1 of 13 PageID 31




                     EXHIBIT “C”
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 2 of 13 PageID 32
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 3 of 13 PageID 33
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 4 of 13 PageID 34
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 5 of 13 PageID 35
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 6 of 13 PageID 36
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 7 of 13 PageID 37
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 8 of 13 PageID 38
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 9 of 13 PageID 39
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 10 of 13 PageID 40
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 11 of 13 PageID 41
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 12 of 13 PageID 42
Case 6:19-cv-01814-CEM-EJK Document 1-5 Filed 09/19/19 Page 13 of 13 PageID 43
